           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

ANDRE CARTER                                                PLAINTIFF

v.                       No. 3:19-cv-174-DPM

BPL PLASMA, INC.                                         DEFENDANT

                                ORDER
     1. BPL Plasma moves to dismiss Carter's retaliation claim. NQ 8.
It argues Carter hasn't alleged it took an adverse action against him
because he engaged in protected conduct. Heisler v. Nationwide Mutual
Insurance Co., 931 F.3d 786, 794 (8th Cir. 2019). But Carter says he
complained to his manager about sex-based discrimination and then he
was placed on administrative leave and forced to resign. NQ 2 at 6, 8.
Liberally construed, Carter's claiming adverse employment actions and
constructive termination.      Cooper v. Schriro, 189 F.3d 781, 783
(8th Cir. 1999); Garrison v. Dolgencorp, LLC, No. 18-1066, slip op. at 7-8
(8th Cir. 3 October 2019). BPL Plasma's motion is denied.
     2. The Court extends BPL Plasma's time to answer Carter's
discrimination and retaliation claims to 15 November 2019.           BPL
Plasma should treat Carter's notices, NQ 4 & 6, as part of his complaint.
The Court considered NQ 4 in screening. BPL Plasma must do the best
it can in responding. In the future, however, Carter must avoid making
a series of filings on any one issue or matter. And an Initial Order for
Pro Se Plaintiffs, with directions about the Court's rules, will issue.
     3. The Court refers this case to Magistrate Judge Beth Deere to
handle all pretrial matters, including a recommendation on any
dispositive motion.
                                 *     *    *

     Motion, NQ 8, denied. Answer due by 15 November 2019. Initial
Order for Pro Se Plaintiffs to issue. Case referred.
     So Ordered.



                                                   v
                                     D .P. Marshall Jr.
                                     United States District Judge




                                      -2-
